Title: From Alexander Hamilton to James McHenry, 9 December 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. Dr 9. 99
          
          I enclose to you some letters in recommendation of Mr. Hedgeman Thom whom Col. Parker wishes to be appointed an Officer in his regiment—
          The Colonel is very anxious that the vacancies in his regiment be filled, and I would recommend very much wish that it be done as speedily as possible—
          W—
           S of War
        